Citation Nr: 0304727	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  99-19 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disorder.

2.  Entitlement to service connection for bilateral knee 
disorder.

3.  Entitlement to service connection for chronic low back 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton



INTRODUCTION

The veteran served on active duty from October 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits
 sought on appeal.   The veteran now resides in the 
jurisdiction of the Regional Office in Newark, New Jersey.


REMAND

The veteran was scheduled for a Travel Board hearing in 
February 2003 but failed to show for that hearing.  In a 
memorandum received in February 2003, eleven days after the 
date of that hearing, the veteran's representative gave 
notifice that the veteran wished to postpone his Travel Board 
hearing because he had had no representation at the time of 
his scheduled hearing in February 2003.  The representative 
requested that the veteran be re-scheduled for the next 
Travel Board Hearing available at the Newark RO.  In March 
2003 the Board granted his motion for a rescheduling his 
Travel Board hearing.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO.  

When that action has been completed, the case should be 
returned to the Board for appellate review, if appropriate.  
No action is required of the appellant unless and until he 
receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




